Examiner’s Reasons for Allowance
The applicants arguments of 1/8/21 in view of the amendment dated 1/8/21 is convincing.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Cassell on 1/22/21

The application has been amended as follows: 
Claim 1:
	Lines 12 and 15:
		Delete [available] and replace with located
	Line 16:
		Delete [comprises] and replace with comprise	
Line 17:
		Delete [the bottom] and replace with a bottom



	Line 2:
		Delete [available] and replace with located

Claim 26:
	Line 2:
		Delete [available] and replace with located
Claim 27:
	Line 2:
		Delete [comprises] and replace with comprise
Delete [the bottom] and replace with a bottom

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL S KATCHEVES whose telephone number is (571)272-6846.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633